EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment filed on November 3, 2021, and to the telephonic interview on January 7, 2022, and to the follow-up email on January 10, 2022. 
The previous rejection of claims 1, 4, 7, 9-12, 15, 18, and 20-21 under 35 USC 112(a) has been withdrawn in view of Applicants’ amendments and arguments.
The previous rejection of claims 1, 4, 7, 9-12, 15, 18, and 20-21 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments and arguments.
The previous rejection of claims 1, 4, 7, 9-12, 15, 18, and 20-21 under 35 USC 101 has been withdrawn in view of Applicants’ amendments and arguments.  The claims do not recite a judicial exception.
Claims 1, 4, 9, 12, 15, and 20 are amended herein. 
Claims 1, 4, 9-12, 15, and 20-21 are pending and allowable.

Information Disclosure Statement
The information disclosure statements filed November 3, 2021, November 15, 2021, December 7, 2021, and December 9, 2021, have been considered by the Examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Benjamin Koopferstock on January 7, 2022, and in a follow-up email from Mr. Koopferstock on January 10, 2022.
The application has been amended as follows:

In the Claims:
Claims 1, 4, 9, 12, 15, and 20 are amended as follows:

1.	(Currently Amended) A method for generating a digital content recommendation, the digital content recommendation to be displayed on an electronic device associated with a user, the method being executed in a recommendation system connectable to the electronic device via a communication network, the recommendation system including a hardware server, the method comprising:
receiving, from the electronic device, via the communication network, a request for the digital content recommendation; 
generating, a user interest profile of the user associated with the electronic device, the user interest profile being generated based on previously executed interactions of the user with the recommendation system, the user profile being represented with a set of vectors, wherein the user interest profile is generated based on a set of user interest profile features, the set of user interest profile features comprising at least one of: 

			a search history associated with the user;
			user-specific preferences; or
		a location of the electronic device;
selecting a set of candidate content items responsive to the request, the set of candidate content items including at least a first content item originating from a first content channel and a second content item originating from a second content channel, wherein:
each of the first content channel and the second content channel is associated with a respective display feature, the respective display feature for a given content channel corresponding to a predetermined minimum number of displays of one or more content items to a plurality of users of the recommendation system originating from the given content channel within a predetermined time period;
each of the first content item and the second content item being associated with a respective set of content item features[[,]], the set of content item features for a given content item comprising:
a total number of users of the recommendation system having previously accessed a given content channel associated with the given content item; and
one or more content items having been selected by the total number of users;
determining, for each of the first content item and the second content item, a relevancy parameter, the relevancy parameter for the given content item being determined by:

for a given subset, retrieving the user interest profile of the users included within the given subset;
generating, for the given subset, an average user profile, the average user profile corresponding to an average of the respective set of vectors of the users included within the given subset;
generating the relevancy parameter of the given content item, the relevancy parameter corresponding to a degree of similarity between the user interest profile of the user associated with the electronic device and the average user profile;
determining, for each of the first content item and the second content item, a completion parameter, the completion parameter for the given content item being determined by:
determining an up-to-date displayed value corresponding to a number of content items originating from the given content channel previously displayed to the total number of users; and 
determining a predictive completion parameter corresponding to a number of content items from the given content channel associated with the given content item likely to be viewed within a given future timeframe by analyzing previous access by one or more electronic devices to the associated content channel in a previous corresponding timeframe
determining the completion parameter corresponding to a difference between a sum of (i) the up-to-date displayed value and (ii) the predictive completion parameter, and the predetermined minimum number of displays; 
ranking, by a ranking algorithm, the first content item and the second content item, based at least on their respective relevancy parameter and the completion parameter, the ranking comprising:
determining a first ranking score associated with the first content item, the first ranking score being determined based on the relevancy parameter associated with the first content item and the completion parameter of the first content item;
determining a second ranking score associated with the second content item, the second ranking score being determined based on the relevancy parameter associated with the second content item and the completion parameter of the second content item; and
ranking the first content item and the second content item based on the first ranking score and the second ranking score; 
generating the digital content recommendation, the digital content recommendation including at least one of the first content item and the second content item that has been ranked by the ranking algorithm; 
transmitting, by the server, the digital content recommendation to the electronic device associated with the user for display;
displaying the digital content recommendation on the electronic device associated with the user, the displaying comprising displaying a number of tiles, each tile of the number of tiles being associated with a respective a size and resolution of a display screen of the electronic device associated with the user; and
in response to the user selecting one of the first content item and the second content item, transmitting by the server to the electronic device associated with the user, a website associated with the selected one of the first content item and the second content item. 

4.	(Currently Amended) The method of claim 1, wherein the completion parameter is one of:
an absolute number of displays required to achieve the minimum display value; and 
a percentage value representative of a rate of achieving the minimum display value.

9.	(Currently Amended) The method of claim 1, wherein
the first content item is a first native content item native to the recommendation system, the first native content item originating from the first content channel that is native to the recommendation system; 
the second content item is a second native content item, the second native content item originating from the second content channel that is native to the recommendation system; 
the set of candidate content items further comprising one or more non-native content items that are non-native to the recommendation system, the one or more non-native content items being associated with a set of content item features; and 
	the method further comprising:
a respective relevancy parameter.

12.	(Currently Amended) A system for generating a digital content recommendation, the digital content recommendation to be displayed on an electronic device associated with a user, the system comprising a hardware server connected to the electronic device via a communication network, the server comprising a processor configured to: 
receive, from the electronic device, via the communication network, a request for the digital content recommendation; 
generate[[,]] a user interest profile of the user associated with the electronic device, the user interest profile being generated based on previously executed interactions of the user with the recommendation system, the user profile being represented with a set of vectors, wherein the user interest profile is generated based on a set of user interest profile features, the set of user interest profile features comprising at least one of: 
			a browsing history associated with the user;
			a search history associated with the user;
			user-specific preferences; or
		a location of the electronic device;
select a set of candidate content items responsive to the request, the set of candidate content items including at least a first content item originating from a first content channel and a second content item originating from a second content channel, wherein:
each of the first content channel and the second content channel is associated with a respective display feature, the display 
each of the first content item and the second content item being associated with a respective set of content item features, the set of content item features for a given content item comprising:
a total number of users of the recommendation system having previously accessed a given content channel associated with the given content item; and
one or more content items having been selected by the total number of users;
determine, for each of the first content item and the second content item, a relevancy parameter, the relevancy parameter for the given content item being determined by:
creating a histogram, the histogram representing a plurality of subsets each representing a subset of the total number of users, each of the subsets having a number of content items clicked by the subset of the number of users; 
for a given subset, retrieving the user interest profile of the users included within the given subset;
generating, for the given subset, an average user profile, the average user profile corresponding to an average of the respective set of vectors of the users included within the given subset;
generating the relevancy parameter of the given content item, the relevancy parameter corresponding to a degree of similarity 
determine, for each of the first content item and the second content item, a completion parameter, the completion parameter for the given content item being determined by:
determining an up-to-date displayed value corresponding to a number of content items originating from the given content channel previously displayed to the total number of users; and 
determining a predictive completion parameter corresponding to a number of content items from the given content channel associated with the given content item likely to be viewed within a given future timeframe by analyzing previous access by one or more electronic devices to the associated content channel in a previous corresponding timeframe
determining the completion parameter corresponding to a difference between a sum of (i) the up-to-date displayed value and (ii) the predictive completion parameter, and the predetermined minimum number of displays; 
rank, by a ranking algorithm, the first content item and the second content item, based at least on their respective relevancy parameter and the completion parameter, wherein to rank the first content item and the second content item, the processor is configured to:
determine a first ranking score associated with the first content item, the first ranking score being determined based on the relevancy 
determine a second ranking score associated with the second content item, the second ranking score being determined based on the relevancy parameter associated with the second content item and the completion parameter of the second content item; and
rank the first content item and the second content item based on the first ranking score and the second ranking score; 
generate the digital content recommendation, the digital content recommendation including at least one of the first content item and the second content item that has been ranked by the ranking algorithm; and
transmit, by the server, the digital content recommendation to the electronic device associated with the user for display, the displaying comprising displaying a number of tiles, each tile of the number of tiles being associated with a respective content item included within the digital content recommendation, wherein the number of tiles is determined based on a size and resolution of a display screen of the electronic device associated with the user;
display the digital content recommendation on the electronic device associated with the user; and
in response to the user selecting one of the first content item and the second content item, transmit by the server to the electronic device associated with the user, a website associated with the selected one of the first content item and the second content item.

15.	(Currently Amended) The system of claim 12, wherein the completion parameter is one of:
s required to achieve the minimum display value; and 
a percentage value representative of a rate of achieving the minimum display value. 


20.	(Currently Amended) The system of claim 12, wherein
the first content item is a first native content item native to the recommendation system, the first native content item originating from the first content channel that is native to the recommendation system; 
the second content item is a second native content item, the second native content item originating from the second content channel that is native to the recommendation system; 
the set of candidate content items further comprising one or more non-native content items that are non-native to the recommendation system, the one or more non-native content items being associated with a set of content item features; 
	the processor being further configured to:
determine for each of the one or more non-native content items, a respective relevancy parameter.

Allowed Claims:  Claims 1, 4, 9-12, 15, and 20-21 are allowed, wherein claims 1 and 12 are independent claims and the balance are their dependencies.
Reasons for Allowance:  With regard to claim 1, the prior art of record, alone or combined, neither anticipates nor renders obvious a method for generating a digital content recommendation, the digital content recommendation to be displayed on an electronic device associated with a user, the method being  by analyzing previous access by one or more electronic devices to the associated content channel in a previous corresponding timeframe; and 
With regard to claim 12, the prior art of record, alone or combined, neither anticipates nor renders obvious a system reciting similar limitations.
Discussion of Prior Art:  US 8,296,179 B1 to Rennison is directed to a targeted advertisement placement system that allows an advertiser to place an ad in front of an audience based on specific interests of the users.  However, Rennison,    alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 12, and in particular selecting a set of candidate content items responsive to the request, the set of candidate content items including at least a first content item originating from a first content channel and a second content item originating from a second content channel, wherein: each of the first content channel and the second content channel is associated with a respective display feature, the respective display feature for a given content channel corresponding to a predetermined minimum number of displays of one or more content items to a plurality of users of the recommendation system originating from the given content channel within a predetermined time period; each of the first content item and the second content item being associated with a respective set of content item features, the set of content item features for a given content item comprising: a total number of users of the recommendation system having previously accessed a given content channel associated with the given content  by analyzing previous access by one or more electronic devices to the associated content channel in a previous corresponding timeframe; and determining the completion parameter corresponding to a difference between a 
US 2017/0161773 A1 to Xu et al. is directed to systems and methods for matching advertising requests during display of a media asset in which the advertising request may include a target completion date for the advertising campaign and a  percent completion of the campaign.   However, Xu, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 12, and in particular the above-noted features.
US 2016/0283481 A1 to Morley et al. is directed to a method for providing a ranked list of items  based on user criteria.  However, Morley, alone or in 
US 2016/0239871 A1 to Yu et al. is directed to an advertisement method that collects an advertisement viewing history of a user and schedules an advertisement for the user based on the advertisement viewing history.  However, Yu, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 12, and in particular the above-noted features.
US 2014/0278308 A1 to Liu et al. is directed to measuring user engagement with pieces of content in which the relevancy of the content to the user is determined along with the number of pieces of content that may be displayed on a page.  However, Liu, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 12, and in particular the above-noted features.
US 2013/0346545 A1 to Petersen et al. is directed to presenting information from a microsite to a user device including determining an appropriate time to present the information.  However, Petersen, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 12, and in particular the above-noted features.
US 2013/0241952 A1 to Richman et al. is directed to augmenting content with advertising while a user is scrolling through content on a mobile device and includes ranking advertisements based on relevancy to keywords as well as determining how long to display the advertisements.  However, Richman, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 12, and in particular the above-noted features.
US 2013/0085871 A1 to Goss et al. is directed to creating interactive ad content to display on a webpage and includes determining the number of target views/impressions for the ad.  However, Goss, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 12, and in particular the above-noted features.
US 2008/0281711 A1 to Bridges et al. is directed to selecting and delivering a targeted advertisement over a network, wherein the ad is selected according to user preferences and user-specified criteria. However, Bridges, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 12, and in particular the above-noted features.
US 2005/0086110 A1 to Haley et al. is directed to systems and methods for controlling advertisement viewings by a user such that once the customer has seen the advertisement a specified number of times, the customer is no longer shown the advertisement.  However, Haley, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 12, and in particular the above-noted features.
US 10,909,576 B1 to Arivukkarasu et al. is directed to generating a virtual environment that includes a plurality of advertisement locations, determining a frequency at which a particular ad can be displayed, determining a time during which the ad can be displayed, determining the priority of the ad, and selecting an ad to display.  However, Arivukkarasu, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 12, and in particular the above-noted features.
US 10,051,304 B2 to Tidwell et al. is directed to systems and methods to identify and insert content targeted to a particular audience in a network based on a user profile and a targeted number of views of a particular ad.  However, Tidwell, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 12, and in particular the above-noted features.
The article entitled “The impact of ad positioning in search engine targeting: a multifaceted decision problem,” by Carsten D. Schultz, Electronic Commerce Research, New York: Springer Nature B.V., June 29, 2018, is directed to determining the optimal ranking for advertisements for search engines including considering campaign results versus keyword results.  However, the article, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 12, and in particular the above-noted features.
The article entitled “Identify, Match, and Target—Penton’s Audience-Based Targeting Reaches the Right Individual, Audience, or Company to Accelerate Marketing Programs,” PR Newswire, PR Newswire Associated LLC, August 11, 2016, is directed to Penton’s approach to ad targeting which includes only serving one ad per day to a particular user that is targeted based on user context.   However, the article, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 12, and in particular the above-noted features.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625